PL£D IN COUP" y- *F3EALS
                                                                      12tti Cour: o! Arceas 3CM




                                                                               FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/30/2015                                                    COANo. 12-14-00073-CR
PIERCE, JOSEPH MICHAEL           Tr. Ct. No. 114-0648-13                            PD-0651-15
The Appellant's motion for extension of time to file the appellant's motion for
rehearing is granted. The said time to file the motion for rehearing has been
extended to Friday, November 13, 2015.
                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *